Citation Nr: 1635116	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  14-24 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for a service-connected lumbar spine disability.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2008 to March 2012.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a 
July 2012 rating decision of the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  

In a June 2014 rating decision, the RO increased the Veteran's initial disability rating for his lumbar spine disability from non-compensable to 10 percent disabling.  As increased awards during the pendency of an appeal do not represent total grants of benefits, the Veteran's claim for a higher disability rating remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

The Board notes a July 2012 rating decision granted service connection for bilateral lower extremity radiculopathy and a lumbar spine disability.  The Veteran filed an October 2012 notice of disagreement with the lumbar spine evaluation only.  Specifically, the Veteran stated "I am contesting the findings of my Lumbar Spine Herniated Disc for 0% disability."  Therefore, as the Veteran has not noted a disagreement with the initial rating for the bilateral lower extremity radiculopathy this matter is not before the Board at this time.  

Additionally, the Board notes the Veteran endorsed symptoms of headaches and hip pain when describing symptoms of his lumbar spine disability.  An August 2014 rating decision granted service connection for headaches and left hip pain which the RO found were directly related to military service.  The Veteran did not file a notice of disagreement with the initial evaluation of these disabilities; therefore, those matters are not before the Board at this time.  Thus, the issues before the Board are as shown on the title page. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's most recent VA examination occurred in June 2012, four years ago.  The examiner reviewed the Veteran's claims file and performed an in person examination.  The Veteran reported he did not experience flare-ups.  The Veteran's range of motion was noted as normal with no objective evidence of painful motion on all planes.  The examiner noted the Veteran did not have any functional loss or functional impairment.  The Veteran's muscle strength, reflex examination, and sensory examination were all noted as normal.  The Veteran was not noted to have intervertebral disc syndrome or arthritis.  The examiner concluded that Veteran's lumbar spine disability did not impact his work.  

Since his June 2012 VA examination the Veteran's lumbar spine disability has worsened.  The Veteran reported he did not experience flare-ups during his June 2012 VA examination, but has since been noted to have flare-ups.  A March 2013 VA treatment record noted the Veteran had to be hospitalized for severe back pain, which was diagnosed as lumbar back pain with a muscle strain.  An October 2014 private treatment note indicated that the Veteran noted he had flare-ups with increased pain with nausea on movement.  A record from the Veteran's place of employment indicated he was granted family and medical leave (FML) for "flare ups 2-3 times per 3 months for 2-3 days per episode from April 2 through December 31, 2014" indicating the Veteran was experiencing flare-ups.  

Additionally, the June 2012 VA examiner noted that the Veteran's lumbar spine disability had not impacted his work.  However, as noted above the Veteran was granted FML for his lumbar spine disability.  Additionally, the Veteran submitted slips from his doctor excusing him from work.  The Veteran missed seven days in 2012 and ten days in 2013 due to his lumbar spine pain.  

Therefore, the claim must be remanded in order to obtain a VA examination to assess the severity of the Veteran's lumbar spine disability.    

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file any and all outstanding VA treatment records.  

2.  Obtain the names and addresses of all medical care providers who treated the Veteran for his lumbar spine disability since service.  After securing the necessary release, take all appropriate action to obtain these records.  Inform the Veteran and provide him with the chance to submit additional records.

3.  After completion of steps 1 and 2 the RO should arrange for an appropriate examination of the Veteran to assess the severity of his service-connected lumbar spine disability.  The Veteran's entire record (to include the claims file with this remand) must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies, such as x-rays, range of motion measurements, and neurological testing, should be completed.  The examiner is specifically requested to address the following:

a. Please comment on any functional loss and/or limitations due to the disability; and
b. Please comment on the number of weeks of incapacitating episodes (i.e., episodes in which the Veteran's adverse symptomatology required bedrest ordered by a physician), if any, that the Veteran has experienced due to his service-connected lumbar spine disability in any given 12-month period since filing his claim; and
c. Please test the back for pain on:
i.      active motion;
ii. passive motion, 
iii. in weight-bearing; and 
iv. nonweight-bearing 

4.  The RO should then re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




